        Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


SEAN FLYNN, DEAN KARLAN, and
JONATHAN MORDUCH, individually and
on behalf of all others similarly situated,
                                              Civ. No.
                         Plaintiffs,
                                              CLASS ACTION
             v.


MCGRAW HILL LLC,

                        Defendant.




                             CLASS ACTION COMPLAINT
            Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 2 of 22




       Sean Flynn, Dean Karlan, and Jonathan Morduch (collectively, “Plaintiffs”), on behalf of

themselves and all others similarly situated, by their undersigned attorneys, bring this action

against Defendant McGraw Hill LLC (“McGraw Hill” or the “Company”). With knowledge of

their own acts and acts occurring in their presence, and upon information and belief as to all other

matters, Plaintiffs allege the following:

I.   SUMMARY OF THE ACTION

       1.       This is a federal class action that asserts claims for breach of contract against

McGraw Hill, an educational publishing company. Plaintiffs bring this action on behalf of a Class,

as defined below, of authors who have contracted with McGraw Hill (or one of its predecessors-

in-interest or affiliates) for McGraw Hill to publish, sell and distribute their works, pursuant to

publishing agreements that provide for the payment of royalties on the sale of their works.

       2.       This case arises out of McGraw Hill’s breach of its contracts with authors by its

unilateral action in reducing the royalties it pays to authors when it sells their textbooks, works, or

parts thereof, in an electronic format.

       3.       As a textbook publisher, McGraw Hill provides a platform to authors for the

distribution of their works. For much of the Company’s history, McGraw Hill published textbooks

on a print platform with paper and ink.

       4.       As more and more students and educational institutions have come to prefer

electronic platforms over paper, royalties on sales of electronic textbooks have in recent years

become a crucial component of the overall income of the authors of those books. The majority of

authors of textbooks sold by McGraw Hill are academics who supplement their incomes from their

educational institute affiliates with royalties from their works.




                                                  1
            Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 3 of 22




       5.       In 2009, McGraw Hill launched an online platform called “Connect,” which

McGraw Hill used to distribute online textbooks. Connect is in essence a replacement for paper

versions of books.

       6.       Since the inception of Connect, and in accordance with its contracts with authors,

McGraw Hill paid authors royalties on the entire sale price of textbooks sold as a single unit with

access to the Connect platform. The electronic textbooks are necessary to the Connect platform

because they form the basis of the corresponding ancillary materials built around them.

       7.       Despite the longstanding practice of paying royalties on the entirety of revenues

received from textbooks sold on the Connect platform, and in direct contravention of the terms of

McGraw Hill’s contracts with its authors, recently McGraw Hill unilaterally decided that it would

only pay the contractually required royalties on what it now claims is the “textbook” portion of the

sales price. Thus, McGraw Hill decided not to pay royalties on what it asserts is the “Connect

access” portion of the textbook sales and will only pay a reduced royalty on what it says is the

“online course material” portion of the sales.

       8.       This maneuver amounts to a bald attempt by McGraw Hill to pass its Connect-

related costs to authors, in direct contravention of its contracts, which state that McGraw Hill will

publish the authors’ works “at its own expense.” This is equivalent to reducing royalties for sales

of paper textbooks based on McGraw Hill’s costs of printing those books, which would violate the

explicit terms of the contracts.

       9.       McGraw Hill’s action also contravenes its course of performance over the last

decade, which has reflected McGraw Hill’s understanding that royalties must be paid on the

entirety of revenues received from the sale of online textbooks on the Connect platform.




                                                 2
          Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 4 of 22




        10.     Separately, the change constitutes a breach of McGraw Hill’s duty of good faith

 and fair dealing. By artificially redefining the “price” of authors’ works as only a fraction of the

 revenues McGraw Hill receives for the sale of those works, McGraw Hill has reduced the amounts

 on which royalty payments are due. In so doing, McGraw Hill has deprived authors of the benefit

 of their bargains with the Company.

        11.     Although the precise effect of McGraw Hill’s unilateral action varies for each

 affected author, the change will cause an estimated 25% to 35% reduction in royalties paid to

 authors on the sales of textbooks sold for use on Connect—a significant blow to the academics

 who rely on those royalty payments to supplement their incomes.

        12.     This action seeks damages from McGraw Hill on behalf of a Class of authors, as

 defined below, who have contracted with McGraw Hill, and who have been harmed by its

 unilateral reduction in royalty payments. This action further seeks injunctive relief preventing

 McGraw Hill from changing how it pays royalties on online textbook sales in the absence of

 revised agreements with authors, and a declaratory judgment that McGraw Hill’s change violates

 authors’ contracts with the Company.

II.   THE PARTIES

        13.     Plaintiff Sean Flynn is a resident of Nevada. Professor Flynn is a textbook author

 who entered into a Royalty Contract, as defined below in paragraph 27, with McGraw Hill.

 Professor Flynn is an Associate Professor of Economics at Scripps College, and is a co-author of

 the book “Economics: Principles, Problems, and Policies,” which is published by McGraw Hill.

 This textbook was first published in 1960 and is currently in its twenty-second edition. As

 described herein, Professor Flynn was harmed when McGraw breached its contract with Professor

 Flynn by reducing the royalty payments he receives on online sales of his book.




                                                  3
             Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 5 of 22




         14.     Plaintiff Dean Karlan is a resident of Illinois. Professor Karlan is a textbook author

  who entered into a Royalty Contract, as defined below, with McGraw Hill. Professor Karlan is a

  Professor of Economics and Finance, Kellogg School of Management, Northwestern University,

  and is a co-author of the book “Economics” and its single-semester split works “Microeconomics”

  and “Macroeconomics,” which are published by McGraw Hill. Economics and its split works were

  first published in 2013 and are currently in their third edition. As described herein, Professor

  Karlan was harmed when McGraw breached its contract with Professor Karlan by reducing the

  royalty payments he receives on online sales of his books.

         15.     Plaintiff Jonathan Morduch is a resident of New Jersey. Professor Morduch is a

  textbook author who entered into a Royalty Contract, as defined below, with McGraw Hill.

  Professor Morduch is a Professor of Public Policy and Economics at the Wagner Graduate School

  of Public Service at New York University, and is a co-author of the book “Economics” and its

  single-semester split works “Microeconomics” and “Macroeconomics,” which are published by

  McGraw Hill. As described herein, Professor Morduch was harmed when McGraw breached its

  contract with Professor Morduch by reducing the royalty payments he receives on online sales of

  his books.

         16.     Defendant McGraw Hill LLC is a Delaware limited liability company with its

  headquarters located at 1325 Avenue of the Americas, 6th Floor, New York, New York 10019.

  McGraw Hill LLC is the successor-in-interest to certain entities that were parties to the contracts

  entered into by the Class members.

III.   JURISDICTION AND VENUE

         17.     This Court has jurisdiction over the claims alleged herein pursuant to 28 U.S.C. §

  1332(d).




                                                   4
           Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 6 of 22




         18.    This action is brought on behalf of a class of authors who reside primarily outside

 the State of New York, and at least one member of the Class is a citizen of a State other than New

 York.

         19.    The amount in controversy in this action exceeds $5,000,000, exclusive of interest

 and costs.

         20.    Venue lies within this district under 18 U.S.C. § 1965 and 28 U.S.C. § 1391.

 McGraw Hill maintains its headquarters in New York, New York, and conducts a substantial

 amount of business in this district, including contracting with members of the Class, and selling

 and distributing works of the Class members.

         21.    Many of the relevant contracts described herein, which give rise to the Class

 members’ claims against McGraw Hill, select New York law under their choice-of-law provisions.

IV.   FACTS

                A.     McGraw Hill and the Royalty Contracts

         22.    McGraw Hill was founded in 1888 and has grown to be one of the largest

 educational publishing companies in the country. The Company boasts that it partners with more

 than 14,000 authors and educators in various fields of study, including more than 50 Nobel

 laureates. The Company also distributes content in more than 100 countries. McGraw Hill is

 owned by the private equity firm Apollo Global Management, LLC, which acquired the Company

 in March 2013.

         23.    McGraw Hill offers educational products for students at all levels, from pre-

 kindergarten through higher education. According to McGraw Hill, students of approximately

 250,000 higher-education instructors and 13,000 grade school districts use its products. In 2019,

 McGraw Hill and its affiliates reported total revenue of more than $1.5 billion.




                                                 5
            Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 7 of 22




       24.      A core part of McGraw Hill’s business is publishing educational textbooks. As a

textbook publisher, McGraw Hill provides a platform to academics and other authors for the

distribution of their works.

       25.      For much of its history, McGraw Hill focused on a print-centric platform for

educational textbooks and instructional materials, which it sold directly and through retailers such

as on-campus bookstores. Although in most cases, students purchase the textbooks, it is schools

and teachers who more commonly choose the textbooks that students are then required to purchase.

       26.      Higher-education textbooks traditionally have been lucrative to publishers.

According to a report published by McKinsey & Co. in 2014, college students typically spent

between $500 and $1,500 annually on course materials, translating to a nearly $10 billion industry.

The industry is dominated by only a handful of publishers, including McGraw Hill.

       27.      McGraw Hill’s business model is premised on entering into publishing agreements

with academic authors, pursuant to which (1) the author agrees to produce an academic textbook

and transfer the related copyrights to McGraw Hill; (2) McGraw Hill agrees to publish and sell the

textbook; and (3) the author earns a per-sale percentage royalty on the sales of the work (each such

agreement a “Royalty Contract”).

       28.      The authors whose textbooks McGraw Hill publishes come from a variety of

academic institutions, ranging from the most selective and elite universities to local community

colleges.

       29.      The textbooks also vary widely in their total sales. While some books have sales

in the millions of dollars each year, many books have sales only in the thousands of dollars.

       30.      Regardless of sales volume, the royalty payments on sales of their works constitute

an important part of authors’ income. This is especially so for academics whose salaries are




                                                 6
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 8 of 22




relatively modest, and who therefore rely on royalty payments from McGraw Hill to supplement

their incomes.

       31.       The Royalty Contracts are substantially similar in all relevant respects. They

govern the terms of the authors’ performances and McGraw Hill’s payments to the authors for

sales of their “Works,” which, as discussed below, is a defined term in the Royalty Contracts.

                 B.     The Relevant Royalty Contract Provisions

       32.       On May 2, 2006, Professor Flynn entered into a Royalty Contract with “The

McGraw-Hill Companies, Inc.,” which is a McGraw Hill predecessor. Pursuant to that Royalty

Contract, Professor Flynn was made a party to an earlier May 22, 1989 agreement between (i) the

co-authors of the prior editions of his book—Campbell R. McConnell and Stanley R. Brue—and

(ii) another McGraw Hill predecessor, McGraw-Hill, Inc. Thus, under Professor Flynn’s Royalty

Contract, the terms of the original 1989 agreement and its subsequent amendments govern

Professor Flynn’s agreement with McGraw Hill to this date.

       33.       The original 1989 agreement that Professor Flynn later joined follows a standard

form used at the time by McGraw-Hill, Inc.

       34.       Section 1 of Professor Flynn’s Royalty Contract defines the “Work” and requires

the author to furnish a manuscript of that Work. Specifically:

                 [The Author] shall prepare and deliver to [McGraw Hill] a
                 manuscript for a work entitled ECONOMICS: Principles, Problems,
                 and Policies, 11th Edition (the “Work”) or such other title as may be
                 mutually agreeable to the Publisher and the Author, and the
                 Publisher shall publish the Work, in accordance with and subject to
                 the provisions of this Agreement dated May 22, 1989.

       35.       Section 6 of Professor Flynn’s Royalty Contract, in relevant part, requires McGraw

Hill to publish the Work at its own expense:

                 After giving written notice to the Author that it has accepted the
                 Work as being in form and content satisfactory for publication, the



                                                  7
          Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 9 of 22




                Publisher shall publish the Work at its own expense at such time
                and in such style and manner and with such trademarks, service
                marks, and imprints of the Publisher, and sell the Work at such
                prices, as it shall deem suitable. [Emphasis added.]

       36.      Section 7 of Professor Flynn’s Royalty Contract specifies the size of the royalty

payments due on different types of sales of the authors’ Work. Such royalty payments are

expressed as a percentage of the sales of the Work, and there are different percentages for different

categories of sales. Section 7(a)(1) is the relevant provision here, and sets forth the royalties due

for domestic sales, expressed as a percentage of net receipts (as used herein, the “Royalty

Percentage”):

                As full payment to the Author, the Publisher shall pay to the Author
                . . . [a] percentage of the Publisher’s net receipts for each copy of
                the Work sold by the Publisher for use within the United States
                (except as otherwise provided in this Section 7), as follows: 18.75
                percent on all copies[.] The number of copies sold that determines
                the royalty percentage payable on sales for use within the United
                States shall include all domestic and foreign sales made by the
                Publisher. This schedule of royalty percentages shall apply
                separately to each edition of the Work. [Emphasis added.]

       37.      Section 7(c) of Professor Flynn’s Royalty Contract defines “net receipts”:

                The term “Publisher’s net receipts” shall mean the Publisher’s
                selling price, less discounts, credits, and returns, or a reasonable
                reserve for returns. [Emphasis added.]

       38.      Section 11 of Professor Flynn’s Royalty Contract provides that New York law

governs the Contract:

                This Agreement shall in all respects be interpreted and construed in
                accordance with and governed by the laws of the State of New York,
                regardless of the place of its execution or performance.

       39.      In or around 2006, McGraw Hill amended older Royalty Contracts to include a new

provision making clear that the domestic royalty rate also applies to electronic sales of the Works.

Thus, Section 7(a)(6) of Professor Flynn’s Royalty Contract was amended on May 11, 2006 to




                                                 8
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 10 of 22




state that the “Royalty for electronic rights to the Work is the same as the domestic royalty rate:

18.75%.”

       40.     On November 12, 2008, Professors Karlan and Morduch entered into a Royalty

Contract with The McGraw-Hill Companies, Inc., a McGraw Hill predecessor.

       41.     Section 1 of Professor Karlan and Professor Morduch’s Royalty Contract defines

the “Work” and requires the author to furnish a manuscript of the Work:

               The Author agrees to prepare for publication a work tentatively
               titled Principles of Economics, which includes the two-semester
               Principles of Economics work and the one-semester split versions
               of the work, tentatively titled Principles of Microeconomics and
               Principles of Macroeconomics, respectively, and both collectively,
               known as the “Work.”

       42.     Under Section 10(A) of Professor Karlan and Professor Morduch’s Royalty

Contract, McGraw Hill agrees to publish the Work at its own expense:

               After the Publisher’s acceptance of the complete, final revised
               manuscript, the Publisher will publish the Work in book and/or
               electronic form at its own expense. All decisions as to style of
               printing, paper and binding, trademark, logo or imprint, single or
               multiple volume format, design and programming of electronic
               editions, selection of title and cover, price(s) and all other matters
               involving terms of sale, distribution, advertising, promotion,
               appearance, design and format of the Work will be made by the
               Publisher in its sole discretion; provided the Publisher shall consult
               with the Author regarding the sales price, title, authorship credit,
               jacket design, use of the Author’s name and likenesses in the Work
               and in marketing materials. [Emphasis added.]

       43.     Section 3 of Professor Karlan and Professor Morduch’s Royalty Contract sets forth

the royalties due on sales of the Work:

               The Publisher will pay the Author a royalty of 17% of the
               Publisher’s net receipts from the sale of all print, custom and
               electronic editions of the “Work”, except as otherwise provided in
               this Agreement. [Emphasis added.]




                                                 9
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 11 of 22




       44.     Section 12(D)(i) of Professor Karlan and Professor Morduch’s Royalty Contract

defines “net receipts” as follows:

               “Net receipts” from the Work means the Publisher’s selling price
               from each copy of any edition or version of the Work sold or
               licensed by the Publisher, after any discounts, rebates and amounts
               credited for returns, and less a reasonable reserve for future returns,
               and shall not include shipping or handling charges or sales, excise,
               value added or similar taxes, if any. [Emphasis added.]

       45.     Section 20(A) of Professor Karlan and Professor Morduch’s Royalty Contract

provides that New York law governs the Contract:

               This Agreement will be interpreted, enforced and construed in
               accordance with and governed by the laws of the State of New York,
               regardless of the place of its execution or performance and without
               regard to rules regarding the conflict of laws. The parties agree that
               any disputes arising out of or related to this Agreement will be
               brought only in the state or federal courts with jurisdiction in New
               York County, New York, and the parties expressly consent to the
               exclusive jurisdiction of such courts for such purposes.

       46.     As these contracts illustrate, the McGraw Hill Royalty Contracts with textbook

authors share the same key provisions:

                     The author delivers a manuscript of the Work, which McGraw Hill must
               publish at its own expense.

                      Royalties are paid as a percentage of the publisher’s “net receipts” from the
               sale of the Work, in print and electronic editions.

                     “Net receipts” is defined as the “selling price” less certain items that do not
               include the costs of publishing.

       47.     Without any alteration to the terms above, certain Royalty Contracts contemplate

multiple authors, in which case the Contracts delineate how royalties are to be allocated among

the authors.

       48.     The key terms of McGraw Hill’s Royalty Contracts are substantively the same for

each Class member, although each contract sets forth a different Royalty Percentage due on the




                                                 10
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 12 of 22




sales of the author’s Works. Thus, for instance, one author might be paid a royalty of 15% of

McGraw Hill’s net receipts on sales, while another author might be paid 12%.

               C.      McGraw Hill Launches Electronic “Connect” Platform

       49.     In recent years, students and instructors increasingly have turned to digital textbook

platforms, rather than the traditional printed textbooks and supplements.

       50.     In response to this trend, in 2009, McGraw Hill launched its online “Connect”

platform, which McGraw Hill touts on its website as a “course management and adaptive learning

solution that enhances [the user’s] unique voice and teaching style.” After the launch, certain

authors—at McGraw Hill’s request—promoted Connect when engaged in sales activities.

       51.     Digital content has become an increasingly important facet of McGraw Hill’s

business. By 2016, McGraw Hill’s sales of digital units surpassed print sales. In McGraw Hill’s

fiscal 2020, there were 4.3 million paid activations for the Connect platform, a 9% increase from

the prior year. Approximately 53% of McGraw Hill’s billings now come from digital products.

       52.     The Connect platform is a single online location where teachers and students can

access electronic textbooks and course materials, complete assignments and track performance.

The electronic textbooks, or “ebooks,” are delivered through the “SmartBook” component of

Connect, which, among other things, allows the books to be viewed online and includes certain

course materials.

       53.     The online course materials typically include guides, presentations, question and

answer banks, as well as other aides, and commonly draw directly from the associated textbooks.

The textbook authors themselves have a significant role in developing those materials.

       54.     Textbooks are the necessary component of the Connect platform. Not only do

educators and students continue to seek high-quality textbooks for their courses, but the books also

form the basis of the courses built around them. Simply put, if the authors did not produce the



                                                11
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 13 of 22




textbooks, McGraw Hill would not be able to market Connect: it would be an empty, useless

platform. All of the other purposes or applications available on Connect require a textbook;

without the textbook, the other applications of the platform are meaningless.

        55.     Following the launch of Connect, McGraw Hill began selling electronic copies of

textbooks and accompanying course materials for use on the Connect platform, and sold those

materials as a unit for a single, unitary price.

        56.     Accordingly, for sales of electronic textbooks on the Connect platform, McGraw

Hill began paying the Royalty Percentage to authors based on “net receipts” from sales of Connect-

platform textbooks, which were calculated by multiplying the sales “price” of the textbooks by the

number of units sold. Thus, if 100 students purchased Professor Flynn’s Connect-platform

textbook, the royalty due to him and his co-authors would be 18.75% of the amount represented

by 100 times the selling price of the book, less deductions for discounts, credits, and returns.

        57.     This method of calculating royalties due authors for sales of their textbooks on

Connect had been followed without deviation since Connect’s inception in 2009. It did not matter

which iteration of the Royalty Contract was in place; McGraw Hill uniformly paid its authors a

royalty based on the total net receipts for the Connect-platform textbooks. Professors Flynn,

Karlan, and Morduch were receiving royalties in this fashion.

                D.      McGraw Hill Unilaterally Reduces Payments to Authors

        58.     Despite its established and longstanding practice of paying the Royalty Percentage

on the entire net receipts of textbooks on the Connect platform, in or about November 2020,

McGraw Hill changed how it calculates and pays royalties on Connect textbook sales.

        59.     For example, in an email from McGraw Hill to Professor Flynn on November 23,

2020, McGraw Hill stated that, effective with the current royalty period,




                                                   12
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 14 of 22




               [T]he royalty for sales of the ebook within the Connect product will
               be paid on the revenue attributed to the ebook component,
               determined proportionally based on the stand-alone list price of the
               ebook of corresponding duration to the Connect product divided by
               the list price of the Connect product. In addition, a permissions fee
               attributed to the [course materials] component will be paid for the
               re-use of the ebook content in McGraw Hill’s SmartBook
               technology and other tools within the same Connect product. The
               revenue attributed to the [course materials] component will be any
               revenue not attributed proportionally to the ebook or platform
               components.

       60.     In other words, under this new royalty scheme, McGraw Hill will pay the Royalty

Percentage only on “revenue attributed to the ebook component”—a term nowhere defined or even

mentioned in its Royalty Contracts. Thus, McGraw Hill has unilaterally amended the contract

terms without the permission or agreement of the authors.

       61.     In essence, for the first time in over eleven years, McGraw Hill will be discounting

royalty payments by reducing its Connect-related overhead from the net receipts on which it pays

the Royalty Percentage.

       62.     Indeed, the change allows McGraw Hill to recoup its Connect-related costs by

diverting royalty income from authors to itself.

       63.     This unprecedented reduction constitutes a breach of contract in three ways. First,

it violates the explicit terms of the Royalty Contracts by introducing new terms not present in the

Royalty Contracts. McGraw Hill will now pay royalties based on the “revenue attributed to the

ebook component,” which is found nowhere in the Royalty Contracts. Rather, the Royalty

Contracts require McGraw Hill to pay royalties based on the “net receipts” of sales, which is

defined as the “selling price” less certain items.

       64.     Second, the reduction violates the explicit terms of the Royalty Contracts which

prevent McGraw Hill from passing its publication costs to authors. Two provisions are relevant:

the requirement that McGraw Hill publish each Work “at its own expense,” and the definition of



                                                     13
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 15 of 22




“net receipts” on which royalties are paid. By requiring McGraw Hill to publish each work “at its

own expense,” the Royalty Contracts expressly require McGraw Hill to absorb the costs of

publication. Similarly, the definition of “net receipts” sets forth an express list of certain items

that may be deducted from the “selling price,” such as discounts, rebates, and credits. Publication

costs are not among the items listed that may be deducted in calculating net receipts. As such, by

listing certain items that do not include publication costs, the Royalty Contracts do not permit

McGraw Hill to deduct those publication costs when calculating net receipts.

       65.       McGraw Hill’s decision to withhold royalties on revenues associated with Connect

to offset its costs is no different than would be a decision to discount royalty payments to offset its

costs in building a printing press, purchasing paper, or supplying ink in publishing paper books.

Connect is a content-delivery platform that is functionally equivalent to the “paper” on which

electronic copies of textbooks are “printed.” Although McGraw Hill has undoubtedly incurred

costs in developing and maintaining Connect, it is contractually prevented from passing those costs

on to authors.

       66.       Third, the reduction in royalty payments is contrary to McGraw Hill’s course of

performance since the launch of Connect, which reflects its longstanding bargain with its authors.

For more than eleven years since the launch of Connect, McGraw Hill paid the Royalty Percentage

on the entire net receipts of electronic textbooks sold on Connect, regardless of which iteration of

the Royalty Contract governed, reflecting its understanding that it is obligated to do so under the

Royalty Contracts. McGraw Hill has not been “gifting” higher royalty payments to authors for

more than a decade: it is a business operating for profit.

       67.       The change also constitutes a breach of McGraw Hill’s duty of good faith and fair

dealing. By re-defining the “price” of the Connect-platform textbooks as only a fraction of the net




                                                  14
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 16 of 22




receipts of those books, McGraw Hill has arbitrarily reduced the amounts on which royalties are

due. This definitional gamesmanship deprives authors of the benefit of their bargains with

McGraw Hill.

       68.     McGraw Hill has sought to justify the change under the false (and irrelevant)

pretense that, despite having marketed Connect for more than eleven years, it was only recently

able to determine the separate market values of online sales of textbooks and standalone access to

the Connect platform without a textbook. But even if McGraw Hill was only recently able to

determine how much of its revenue can directly be attributed to the recoupment of costs, that does

not mean McGraw Hill is suddenly allowed to pass those costs to authors. Similarly, it does not

allow McGraw Hill to insert new terms into the Royalty Contracts and pay royalties on anything

other than “net receipts” of sales.

       69.     As a result of the unilateral change in how McGraw Hill calculates royalty

payments, payments to authors will be significantly reduced, and they will suffer damages.

       70.     With online learning becoming a more and more integral part of education,

McGraw Hill’s new royalty scheme has effectively transferred to itself a significant portion of

revenue that would normally be allocated to authors. By way of example, Professor Flynn’s

royalty payments will be reduced by approximately 37% under the new scheme, and similar

reductions will be experienced by other Class members.

V.   CLASS ALLEGATIONS

       A.      Definition of the Class

       71.     Plaintiffs bring this action as a class action under Fed. R. Civ. P. 23, and seek

certification of a Class defined as follows: All persons or entities who have entered into a Royalty

Contract with McGraw Hill or any of its predecessors or successors in interest in the United States,




                                                15
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 17 of 22




and whose books are currently sold on the Connect platform, and who have been harmed by

McGraw Hill’s reduction of royalties on sales of Connect-platform textbooks.

       72.     Plaintiffs reserve the right to amend the definition of the Class if further

investigation or discovery indicate that the definition of the Class should be narrowed, expanded,

or otherwise modified.

       B.      The Class Satisfies the Requirements of Rule 23

       73.     The members of the Classes are so numerous that joinder of all members is

impracticable. The precise number of Class members is unknown to Plaintiffs at this time, but

Plaintiffs believe there to be more than one thousand Class members. Members of the Class may

be identified through documents in McGraw Hill’s possession.

       74.     McGraw Hill’s wrongful conduct applies generally to all the Class members, so

that final relief is appropriate respecting the Class as a whole.

       75.     Common questions of law and fact exist as to all Class members and predominate

over any questions solely affecting individual members of the Class. Among the questions of law

and fact common to the members of the Class are:

               (a)     Whether the Royalty Contracts require McGraw Hill to pay the full Royalty

               Percentage on sales of Connect-platform textbooks;

               (b)     Whether McGraw Hill breached the Royalty Contracts by reducing royalty

               payments on sales of Connect-platform textbooks;

               (c)     The extent of damage sustained by Class members and the appropriate

               measure of damages; and

               (d)     Whether the Class is entitled to injunctive relief to prevent McGraw Hill

               from continuing with its change of how it pays royalties on sales of Connect-

               platform textbooks.



                                                  16
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 18 of 22




       76.     Plaintiffs’ claims are typical of the claims of the other members of the Class they

seek to represent. McGraw Hill’s practices have targeted and affected all members of the Class in

a similar manner, i.e., they have all sustained damages arising out of McGraw Hill’s practices.

       77.     Plaintiffs will continue to fully and adequately protect the interests of the members

of the Class. Plaintiffs have retained counsel competent and experienced in class actions and

complex litigation. Plaintiffs have no interests antagonistic to or in conflict with those of the Class.

       78.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. The prosecution of

separate actions by individual members of the Class would impose heavy burdens upon the courts

and would create a risk of inconsistent or varying adjudications of the questions of law and fact

common to the Class. A class action on the other hand, would achieve substantial economies of

scale with regards to time, effort, and expense, and would assure uniformity of decision with

respect to persons similarly situated without sacrificing procedural fairness or bringing about other

undesirable results. Furthermore, the interests of the members of the Class in individually

controlling the prosecution of separate actions are theoretical rather than practical. The Class has

a high degree of cohesion, and prosecution of the action through representatives would be

unobjectionable. Finally, as the damages suffered by some of the individual Class members may

be relatively small, the expense and burden of individual litigation makes it impossible for

members of the Class to individually redress the wrongs done to them.

                                      CLAIMS FOR RELIEF

       I.      Count One: Breach of Contract

       79.     Plaintiffs repeat and reallege every allegation contained above as if fully alleged in

this Count.

       80.     Count One is brought on behalf of all Class members.




                                                  17
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 19 of 22




       81.        The Royalty Contracts are valid, enforceable contracts between Class members and

McGraw Hill.

       82.        Pursuant to the Royalty Contracts’ express terms and McGraw Hill’s longstanding

course of performance, McGraw Hill must pay the Royalty Percentage on the entire net receipts

of sales of textbooks on Connect.

       83.        In or about November 2020, McGraw Hill unilaterally decided to change how it

calculates royalty payments for online textbook sales under the Royalty Contracts. Under its new

calculation methodology, McGraw Hill will pay the Royalty Percentage only on what it

unilaterally deems is the “textbook” portion of the sales, no royalty on what it unilaterally deems

is the “Connect” access portion of the sales, and a reduced royalty on what it unilaterally deems is

the “course materials” portion of the sales.

       84.        These actions breached the Royalty Contracts.

       85.        As a direct and proximate result of McGraw Hill’s reduction of royalty payments,

the Class has been damaged and will continue to incur additional damage, and is entitled to

compensation from McGraw Hill for said damage in an amount to be proven at trial.

       II.        Count Two: Breach of the Duty of Good Faith and Fair Dealing

       86.        Plaintiffs repeat and reallege every allegation contained above as if fully alleged in

this Count.

       87.        Count Two is brought on behalf of all Class members.

       88.        The Royalty Contracts are valid, enforceable contracts between Class members and

McGraw Hill.

       89.        The Royalty Contracts grant McGraw Hill the discretion to set the prices of the

Works it sells.




                                                   18
          Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 20 of 22




        90.     In or about November 2020, McGraw Hill unilaterally decided to change how it

 calculates royalty payments for online textbook sales under the Royalty Contracts. Under its new

 calculation methodology, McGraw Hill will pay the Royalty Percentage only on what it

 unilaterally deems is the “textbook” portion of the sales, no royalty on what it unilaterally deems

 is the “Connect” access portion of the sales, and a reduced royalty on what it unilaterally deems is

 the “course materials” portion of the sales.

        91.     By unilaterally defining the “price” of textbooks as only a portion of the sales, and

 paying the Royalty Percentage only on that diminished “price,” McGraw Hill has arbitrarily and

 irrationally set the “price” of authors’ textbooks in such a manner that reduces the royalty payments

 owed to the authors. In fact, as reflected by McGraw Hill’s longstanding practice prior to this

 recent change, the appropriate price of the textbooks is the entire net receipts on sales of Connect-

 platform textbooks.

        92.     These actions have deprived the Class of the benefit of their bargain with McGraw

 Hill, and have breached McGraw Hill’s duty of good faith and fair dealing to the Class.

        93.     As a direct and proximate result of McGraw Hill’s reduction of royalty payments,

 the Class has been damaged and will continue to incur additional damage, and is entitled to

 compensation from McGraw Hill for said damage in an amount to be proven at trial.

VI.   PRAYER FOR RELIEF

        WHEREFORE, on behalf of themselves and the Class, Plaintiffs pray:

        94.     That the Court maintain this action as a Class action, that Plaintiffs be named as

 Class Representative of the Class, that the undersigned be named as Class Counsel, and direct that

 notice of this action be given to Class members;

        95.     That the Court award declaratory relief to the effect that the Class is entitled to the

 Royalty Percentage on the entire net receipts of electronic textbooks sold on Connect;



                                                  19
         Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 21 of 22




       96.     That the Court award compensatory damages in favor of Plaintiffs and the other

Class members against Defendant, for all damages sustained as a result of Defendant’s

wrongdoing, in an amount to be proven at trial, including interest thereon;

       97.     That the Court award Plaintiffs and the Class their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees;

       98.     That the Court award injunctive relief prohibiting McGraw Hill from unilaterally

changing its practice of paying the Royalty Percentage on the entire net receipts of textbooks sold

for use on Connect with online course materials; and

       99.     That the Court award such other equitable relief as the case may require or as this

Court may deem just and proper.

DEMAND FOR JURY TRIAL

       Plaintiffs hereby respectfully demand a jury trial as provided by Rule 38(b) of the Federal

Rules of Civil Procedure.


Dated: January 22, 2021
       New York, New York
                                                  Respectfully submitted,

                                                  GRANT & EISENHOFER P.A.

                                                  /s/ Daniel L. Berger
                                                  Daniel L. Berger (1656321)
                                                  Richard S. Schiffrin
                                                  Caitlin M. Moyna (4176897)
                                                  485 Lexington Avenue
                                                  New York, NY 10017
                                                  Tel.: (646) 722-8500
                                                  Fax: (646) 722-8501
                                                  Email: dberger@gelaw.com
                                                          rschiffrin@gelaw.com
                                                          cmoyna@gelaw.com

                                                  Andrew N. Dodemaide (pro hac vice pending)
                                                  123 Justison Street, 7th Floor



                                                 20
Case 1:21-cv-00614-LGS Document 1 Filed 01/22/21 Page 22 of 22




                               Wilmington, DE 19801
                               Tel: (302) 622-7021
                               Email: adodemaide@gelaw.com

                               Counsel for Plaintiffs and proposed Class
                               Counsel




                              21
